Citation Nr: 1645706	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety (other than an Unspecified Trauma and Stressor-Related Disorder (previously rated as posttraumatic stress disorder (PTSD))).
.

2.  Entitlement to service connection for a chronic sleep disorder (originally claimed as insomnia), to include as due to service in the Southwest Asia theater of operations.

3.  Entitlement to an effective date earlier than January 28, 2009 for the grant of benefits for the left rotator cuff tendinopathy, mild, with suspected posterior labral injury.

4.  Entitlement to service connection for a chronic respiratory disorder, (other than dyspnea on exertion) and (originally claimed as bronchitis, acute bronchial infection, sinus disability, disability manifested by chest infections and bronchial pleurisy), to include as due to service in the Southwest Asia theater of operations.

5.  Entitlement to service connection for a chronic skin disability, to include dermatitis and tinea corporis (originally claimed as dermatitis), to include as due to service in the Southwest Asia theater of operations.

6.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) for the period from January 28, 2009 to September 27, 2012 and 10 percent thereafter.

7.  Entitlement to an initial compensable disability rating for dyspnea on exertion. 

8.  Entitlement to an effective date earlier than January 28, 2009 for the grant of service connection for right rotator cuff tendonitis, to include on the basis of clear and unmistakable error (CUE). 


WITNESSES AT HEARING ON APPEAL

Appellant and A. H., spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from February 16, 2004 to July 8, 2004, and the United States Army from August 13, 2004 to January 9, 2006.   He served in the Southwest Asia Theater of Operations from January 1, 2005 to January 4, 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO granted service connection for right rotator cuff tendonitis and left rotator cuff tendinopathy mild with suspected posterior labral injury; 30 and 10 percent initial disability ratings were assigned, respectively, effective January 28, 2009--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the effective dates of January 28, 2009 assigned to the award of service connection for the above-cited right and left shoulder disabilities to the Board. 

This appeal also stems from a September 2010 rating action issued by the above RO.  By that rating action, the RO denied the service connection claims on appeal.  The RO also granted service connection for GERD and dyspnea on exertion; initial noncompensable disability ratings were assigned, effective January 28, 2009.  The Veteran appealed the RO's denial of service connection for the disabilities on appeal, as well as the initial noncompensable disability ratings assigned to the service-connected GERD and dyspnea on exertion.

By a June 2013 rating action, the RO granted an initial 10 percent disability rating to the service-connected GERD, effective September 28, 2012.  Because the increase in the evaluation of the above-cited service-connected disability does not represent the maximum ratings available, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed this issue to reflect the RO's actions, as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In March 2016, the Veteran testified before the undersigned during a video conference hearing conducted via the above RO.  During the March 2016 hearing, the Veteran testified that the issue of entitlement to service connection for an acquired psychiatric disorder was to include anxiety only, not depression.  (Transcript (T.) at page (pg.) 5).  Thus, the Board has characterized the claim to accurately reflect the Veteran's contention.

Regarding the claim for service connection for a skin disability, to include dermatitis and tinea corporis, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record reflects that the Veteran's skin disability has been variously diagnosed as tinea corporis and dermatitis.  However, to the extent the Veteran may carry diagnoses of other skin disorders, the broad characterization of the issue as stated on the title page is consistent with Clemons.

In addition, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran applied for, and the RO denied, entitlement to TDIU in a June 2013 rating action.  During the hearing before the undersigned, the Veteran testified that he was currently (then) employed.  (See T. at pages (pgs.)  52, 55)  There is no evidence that this employment is not substantially gainful.  As such, a claim of entitlement to TDIU has not been raised by the record at this time.

Issues numbered one (1) and four (4) through nine (9) on the title page are being remanded to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision below.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations from January 1, 2005 to January 4, 2006. 

2.  No formal or informal claim for service connection for left rotator cuff tendinopathy mild with suspected posterior labral injury was received prior to January 28, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sleep disorder, to include as due to service in the Southwest Asia Theater of operations, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).

2.  The criteria for an effective date earlier than January 28, 2009 for the grant of service connection for left rotator cuff tendinopathy, mild, with suspected posterior labral injury have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.816 (2014, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters addressed to the Veteran in March 2009, July 2009, August and October 2009 and January and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate. 

Regarding the duty to assist the Veteran with the service connection claim adjudicated herein, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records (STRs) and service personnel records, VA and private treatment records, and personal statements and testimony from the Veteran and his spouse in support of his claims. The Veteran has not identified any relevant outstanding evidence.

The RO also arranged for VA examinations in July 2010, August 2012, and May 2013 in conjunction with the Veteran's claim for service connection for a chronic sleep disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After reviewing the above-cited VA examination reports, the Board finds that they contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed sleep disorder on appeal to provide probative medical evidence adequate for rating and adjudication purposes.

Regarding the Veteran's effective date claim adjudicated herein, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the effective date claim adjudicated herein, an examination is not indicated to determine the date that a claim for service connection was received.

Finally, when conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  Such was accomplished in the March 2016 Board hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to the claims adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Merits Analysis

A. Service Connection Claim - Sleep Disorder

The Veteran seeks service connection for a chronic sleep disorder, to include as due to service in the Southwest Asia Theater of operations.  He contends that his insomnia had its onset in Iraq.  (T. at pgs. 64, 32).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Insomnia is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the Veteran's claim related to a chronic sleep disorder, the Board also determines that the preponderance of the evidence of record is against service connection for the disorder.  The Board notes that the service treatment records contain a complaint of lack of sleep in June 2005.  However, the remainder of the STRs do not indicate the presence of insomnia while in service.  Significantly, on a November 2005 Post-Deployment Questionnaire, the Veteran described his health as "excellent."  He denied feeling tired after he had slept.   

As to the presence of a current disability, in June 2012, the Veteran was diagnosed with insomnia.  (See reports, dated from June to July 2012, prepared by Easy Care Medical Clinic).  However, at August 2012 and May 2013 VA examinations, the diagnosis was PTSD.  (See August 2012 and May 2013 Initial PTSD examination reports).  These examination reports also show that the Veteran's symptoms of chronic sleep impairment and his insomnia and nightmares were encompassed in his PTSD diagnosis. 

Although the Veteran was previously diagnosed with various psychiatric disorders, such as generalized anxiety disorder, panic disorder and impulse control disorder, the Board has placed greater probative value on the conclusions of the VA examiner's determination that the only psychiatric disorders displayed by the Veteran on recent examination were Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD) and an unspecified Other/Unknown Substance Related Disorder.  The Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of VA examinations for a number of reasons, to include the special training VA practitioners receive in conducting such examinations, the amount of quality review these examination reports receive, the ability to review the claims file, and VA programs to ensure consistency.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

As service connection is not for application unless the evidence indicates that a current disability exists, service connection is not warranted for a psychiatric disorder other than an Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD).  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining that the Veteran does not have a current diagnosis other than  Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD) and an unspecified Other/Unknown Substance Related Disorder, the Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McClain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Here, the Board has determined that the weight of the clinical evidence is against the conclusion that he had ever been diagnosed with a disorder other than Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD) and an unspecified Other/Unknown Substance Related Disorder.

Moreover, and while not outcome determinative, the Board notes that the rating criteria for PTSD (Diagnostic Code 9411) and the rating criteria for anxiety disorder, panic disorder and impulse control disorder are identical under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Federal Circuit noted that it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.

As for his insomnia, the Veteran's complaints of difficulty sleeping have been associated with his service-connected Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD).  (See August 2012 and May 2013 VA PTSD examination reports).  Those complaints have already been considered when assigning an appropriate disability rating for his Unspecified Trauma and Stressor-Related Disorder (previously diagnosed as PTSD).  There is no instance where it was identified as a separate independent disorder.  Therefore, service connection is not for application where there are symptoms without an associated clinical diagnosis.  See Brammer, 3 Vet. App. at 225.

The Board is not denying that the Veteran is experiencing symptoms of insomnia.  Rather, the Board has concluded that these complaints are already addressed under his service-connected psychiatric disorder, and that there is no basis for service connection outside of what has already been granted.

In arriving at these conclusions, the Board has also considered the statements made by the Veteran relating his sleeping problems to his period of active service in Iraq.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a sleep disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of a sleep disorder is found to lack competency.

In conclusion, in light of the above discussion, the Board concludes that service connection for a chronic sleep disorder is not warranted, and the appeal is denied to this extent. 

B. Effective Date Claim-Left Shoulder Disability

The Veteran seeks entitlement to an effective date earlier than January 28, 2009 for the grant of benefits for the left rotator cuff tendinopathy, mild, with suspected posterior labral injury.  He contends that the proper effective date for the award of service connection for a left shoulder disability should be 2007, the year he initially filed a claim for compensation with VA for this disability.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in January 2013).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see generally, 38 C.F.R. § 3.400. Specifically, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Of particular importance in this case, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

Under 38 C.F.R. § 3.157(b)(1), a report of VA examination or hospitalization may constitute an informal claim under certain circumstances.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable. MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1).  In this case, there is no indication that the issue of service connection for a left shoulder was adjudicated prior to the January 2009 claim.  Therefore, VA records showing ongoing treatment cannot constitute an informal claim for service connection.

The Board will deny an effective date earlier than January 28, 2009 for an award of service connection for a left shoulder disability because there is no evidence that he filed a claim, formal or informal, prior to the above date.  Here, on January 28, 2009, the RO received the Veteran's claim for service connection for a left shoulder disability.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA on January 28, 2009).  The Board notes that there are private treatment records, dated in 2006, which show treatment for a right (italics added for emphasis) shoulder disability.  Thus, they cannot be used to award an earlier effective date in the instant appeal.  

The record is devoid of any type of correspondence or statement from the Veteran expressing a desire to seek service connection for a left shoulder disability prior to the current effective date of January 28 2009.  VA treatment records first show complaints of left shoulder pain in December 2008, but there was no indication at that time that the Veteran sought or intended to apply for service connection a left shoulder disorder.  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).   The intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

As noted previously herein, VA treatment records may constitute an informal claim for increase or an informal claim for service connection only if service connection has been previously allowed, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2014). Such was not the case here.  Moreover, the above-cited VA treatment record at that time did not contain any indication of an intent to file for service connection. 

Therefore, an effective date based on the 2008 complaints of left shoulder pain may not be granted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic sleep disorder (originally claimed as insomnia), to include as due to service in the Southwest Asia Theater of Operations is denied. 

An effective date earlier than January 28, 2009 for the award of service connection for left rotator cuff tendinopathy mild with suspected posterior labral injury is denied. 



REMAND

The Board's review of the record reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety (other than an Unspecified Trauma and Stressor-Related Disorder (previously rated as PTSD);entitlement to service connection for a respiratory disorder, (other than dyspnea on exertion) and (originally claimed as bronchitis, sinus disability, disability manifested by chest infection, and bronchial pleurisy); and entitlement to service connection for a skin disability, to include dermatitis and tinea corporis (originally claimed as dermatitis), each to include as due to service in the Southwest Asia theater of operations is warranted.  A remand is also necessary to determine the nature and extent of the service-connected GERD and dyspnea on exertion, and to address the CUE matter regarding the claim for an effective date earlier than January 28, 2009 for the award of service connection for right rotator cuff tendonitis. The Board will address each reason for remand below. 

i)  Acquired Psychiatric Disorder

Service connection is currently in effect, in pertinent part, for PTSD, evaluated as 50 percent disabling from January 28, 2009, and Unspecified Trauma and Stressor-Related Disorder (previously rated as PTSD), evaluated as 50 percent disabling from August 17, 2016.  The RO must determine whether separate 50 percent ratings constitute pyramiding, which is to be avoided under 38 C.F.R. § 4.14 (2015).

ii)  Respiratory and Skin Disabilities

In written statements of record and during the March 2016 Board hearing, the Veteran asserted that his current respiratory disorder began during active service during his deployment in Iraq after he was exposed to explosive and toxic fumes, hazardous chemicals, and exploding motor vehicles.  (T. at pg. 31).  Regarding his dermatitis, he contends that it initially manifested as a rash three (3) months into his tour in Iraq after he bathed in the Euphrates River.  (Id. at pgs. 42, 44).  

The Veteran's STRs pertinently reflect that in January 2004 and March 2004, the Veteran sought treatment for a right deltoid skin lesion and a rash around his groin, respectively.  He was treated with Bacitracin. In March 2004, the Veteran also received treatment for a productive cough, chest pain and sinus congestion.   A May 2004 STR contains an impression of rash with hot weather.  Also, in May 2004, the Veteran received treatment for a non-productive cough and nasal congestion.  In June 2005, the Veteran complained of pain in his lungs, difficulty breathing and headaches due to his sinuses.  The examining clinician entered an assessment of bronchitis.  On a November 2005 Post-Deployment Questionnaire, the Veteran denied having had any skin disease.  A January 2006 examination report reflects that the Veteran reported having had sinus problems that increased "in theater." 

Post-service evidence of record reflects that the Veteran has been diagnosed as having a respiratory disability, variously diagnosed as an upper respiratory infection (URI); bronchitis; chronic sinusitis; chronic pleurisy; and, multiple chest infections.  Regarding his skin, he has been diagnosed as having tinea corporis and dermatitis.  Regarding the etiology of the Veteran's skin and respiratory disabilities, in February 2010, a VA examiner diagnosed the Veteran with dermatitis, unknown etiology-stable.  (See January 2010 VA Gulf War examinant report, signed by a VA Nurse Practitioner in February 2010).  Concerning the etiology of the Veteran's respiratory disability, a VA examiner opined that the Veteran's respiratory claims (e.g., recurrent sinus infections, bronchitis and pleurisy) could not be attributed to a particular respiratory abnormality or diagnosis.  The VA examiner reported that there were no current (then) findings that were suggestive of bronchitis, sinus infection, or pneumonia on examination.  (See July 2010 VA Gulf War examination report at pg. 9). 

The Board notes that the very essence of a claim concerning an undiagnosed illness is that there is no diagnosis to account for the symptomatology.  Since the Veteran's respiratory and skin disabilities have been attributed to specific diagnoses, e.g., bronchitis and dermatitis, respectively, there is no legal entitlement to consideration under the undiagnosed illness provisions.  38 C.F.R. § 3.317.  Nevertheless, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Veteran should be scheduled for additional examinations in order to obtain opinions that consider all aspects of the claims for service connection for respiratory and skin disabilities.  Id.

iii)  GERD and Dyspnea on Exertion

The Veteran seeks an initial compensable disability rating for GERD for the period from January 28, 2009 to September 27, 2012 and 10 percent thereafter.  He contends that his service-connected GERD is more severely disabling than that reflected by the currently assigned initial noncompensable and 10 percent disability ratings assigned during the prescribed periods.  During the hearing before the undersigned, the Veteran testified that despite taking medication several times a day, he still experienced symptoms associated with his GERD, such as arm and chest pain. (T. at pgs. 52-54).  The Veteran's GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7399-7304 (2015).  Pursuant to 38 C.F.R. § 4.27 (2015), hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

Under 38 C.F.R. § 4.114, gastric ulcers (DC 7304) and duodenal ulcers (DC 7305) have the same rating criteria, as follows.  A rating of 10 percent rating is warranted for symptomatology that is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for symptoms that are moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for symptoms that are moderately severe, i.e. less than severe but with impairment of health manifested by anemia and with weight loss; or for recurrent incapacitating episodes averaging 10 days or more in duration at least four times per year.  A rating of 60 percent is warranted for severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Another diagnostic code commonly used to rate GERD is 38 C.F.R. § 4.114, Diagnostic DC 7346 for hiatal hernia.  Under this code, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

In view of the Veteran's credible testimony that his GERD is manifested, in part, by arm pain-a criterion that is commensurate with a 30 percent rating under Diagnostic Code 7346--the Board finds that he should be afforded another VA examination to determine the nature and extent of this disability.  

The Veteran also seeks an initial compensable disability rating for his service-connected dyspnea on exertion.  VA last examined the Veteran to determine the current (then) severity of his service-connected respiratory disability in May 2013. (See May 2013 VA Esophagus examination report).   On VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, received by VA in May 2013, the Veteran indicated, in part, that his lung disability had prevented him from gainful employment and that it had been steadily increasing in severity.  He related that any physical exertion or heat caused him to have breathing problems.  (See VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, received by VA in May 2013).  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition, such as the argument with respect to the Veteran's dyspnea on exertion.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, the Veteran should be afforded a new VA respiratory examination with pulmonary function studies in order to ascertain the current level of severity of his service-connected dyspnea on exertion.

iv)  Earlier Effective Date/CUE Claim-Award of Service Connection for Right Rotator Cuff Tendonitis.

The Veteran seeks an effective date earlier that January 28, 2009 for the award of service connection for right rotator cuff tendonitis. In testimony before the undersigned, the Veteran maintained that that an earlier effective date is warranted based on CUE.  (T. at pg. 17).  This CUE matter has not been addressed by the RO. Thus, this matter must be remanded for this action with the intertwined issue.

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed respiratory disorder (other than the service-connected dyspnea on exertion).  The Veteran's electronic record, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made. After an examination and review of all of the evidence, the examiner is asked to opine as to the following:
   
(a) Does the Veteran have a diagnosis of any current respiratory disorder (other than the service-connected dyspnea on exertion)? 
   
(b) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed respiratory disorder (other than the service-connected dyspnea on exertion) began in service, was caused by service, or is otherwise related to service, notably the in-service complaints of chest pain and sinus and nasal congestion in March and May 2005; assessment of bronchitis in June 2005; and the Veteran's complaints of an increase in sinus problems while stationed "in theater" on a January 2006 examination. 
   
The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
   
(c) If he does NOT have a diagnosis of a respiratory disorder (other than the service-connected dyspnea on exertion) but still complains of; sinus problems; nasal and sinus congestion; and/or pain in the lungs/chest pain, is it at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the respiratory system (upper or lower) as established by history, physical examination, and laboratory tests, that have either: 
   
                      (i) existed for 6 months or more OR 

(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?
   
The examiner should address the findings in the July 2010 VA Gulf War examination report.  In providing the answers to the above questions, the examiner should also comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of a respiratory disorder (e.g, chest and sinus pain) while on active duty and since that time and the fact that the service treatment records document complaints and treatment for sinus congestion, nasal congestion; pain in the lungs and bronchitis; and the fact that the record documents his complaints and treatment for sinusitis just a few months after his separation from military service.
 
3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed skin disability.  The Veteran's electronic record, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted and all diagnoses should be made.  After an examination and review of all of the evidence, the examiner is asked to opine as to the following:

(a) Does the Veteran have a diagnosis of a skin disability, notably dermatitis and/or tinea corporis? 
 
 (b) Is it at least as likely as not (50 percent probability or greater) that any skin disability began in service, was caused by service, or is otherwise related to service, notably the in-service complaints of right deltoid skin lesion and a rash in the groin in January and March 2004; rash with hot weather in May 2004, as well as the Veteran's denial of having had a skin disease on a November 2005 Post-Deployment questionnaire. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
(c) If he does NOT have a diagnosis of a skin disorder but still complains of skin problems, is it at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of a chronic disability resulting from an illness manifested by signs or symptoms involving the skin as established by history, physical examination, and laboratory tests, that have either: 
 
                      (i) existed for 6 months or more OR 

(ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

In providing the answers to the above questions, the examiner should also comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptoms of a skin disorder (e.g, rash on skin) while on active duty and since that time and the fact that the service treatment records document complaints and treatment for rash of the groin and a rash in hot weather; and the fact that the record documents his complaints and treatment for tinea corporis just a few months after his separation from military service.

4.  Schedule another VA compensation examination to determine the nature and extent of the Veteran's GERD.  
All necessary testing and evaluation should be performed.  The Veteran's electronic record, including a complete copy of this remand, must be made available to and reviewed by the examiner

The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114 (digestive system) (2015), for both:  
(a) DC 7305 (duodenal ulcer) and 
(b) DC 7346 (hiatal hernia).  

The examiner should identify the nature of the Veteran's gastrointestinal disability.   It is particularly important that the examiner provide an opinion as to the diagnosis, frequency and severity of symptoms for the Veteran's GERD for the period from 2008 to the present.  Such symptoms include (but, are not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  The examiner must specifically comment on whether the Veteran could be diagnosed with a duodenal ulcer, for any portion of the period from 2008 to the present.  

5.  Schedule the Veteran for a VA pulmonary examination.  The Veteran's electronic record should be provided to the examiner for review in conjunction with the scheduled examination.  A copy of the examination report and all completed test reports should be associated with the Veteran's VA electronic record. 

A pulmonary function test (PFT) and chest X-rays (unless contraindicated) should be conducted.  Based on the PFT results, the examiner must report the percentages predicted for FEV-1, FEV-1/FVC and the DLCO (SB).  Further, if indicated by the Veteran's medical history and/or the examination, the examiner should address whether there is maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitations); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episodes of acute respiratory failure, or; whether outpatient oxygen therapy is required.  X-rays (if obtained) should be reviewed by the examiner.  

6.  Readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder (other than Unspecified Trauma and Stressor-Related Disorder) and entitlement to service connection for a respiratory disability (other than dyspnea on exertion) (originally claimed as (originally claimed as bronchitis, sinus disability, disability manifested by chest infections, and bronchial pleurisy) and entitlement to service connection for a skin disability (originally claimed as dermatitis), each to include as due to service in the Southwest Asia theater of operations.  

The RO must also readjudicate the claims of entitlement to an initial compensable disability rating for GERD for the period from January 28, 2009 to September 28, 2012 and 10 percent thereafter; entitlement to an initial compensable disability rating for dyspnea on exertion; and entitlement to an effective date earlier than January 28, 2009 for the grant of service connection for right rotator cuff tendonitis, to include on the basis of CUE.  If any claim remains denied, the Veteran should be provided with a supplemental statement of the case and provided an adequate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


